Title: From James Madison to John J. Murray, 16 June 1803
From: Madison, James
To: Murray, John J.


Sir.
Department of State, June 16th. 1803.
I have to acknowledge the receipt of your letters of the 31 July, 26 August, 10 January & 14th. of March last. In that of the 26 August a difficulty is stated respecting the certificates in relation to drawbacks, whether in cases of exportation to other ports of the Clyde than Glasgow, such certificates ought to be executed and the oaths administered by you? The letter of the law strongly indicates that your agency is not necessary; and the forms of the oaths & certificates as established therein would require variation, if a contrary exposition could be admitted: nor is it perceived that the advantage of a Consular interference would in such case be at all balanced by the inconveniences it would impose on trade. Should you however think proper to appoint Consular Agents at those other ports, there can be no doubt that their functions would attach in this respect. As Mr. Grant is absent from Leith and is understood to have been so for a considerable time, there will be no objection to your appointing them within his Consulate, wherever none is acting under his own appointment; Their Agencies to cease on his assuming the powers of his commission. The dispute between the Magistrates of Leith, and Capt. Farning [sic] seems to indicate an appointment to that place as requisite.
The two questions you put in the close of the letter may be answered together; for an American Register can be held only in the character of a Citizen and not of a trader. There can be no doubt, that on the same principle which admits of aliens being naturalized in the United States, they may afterwards cast off the character of American Citizen and resume their former allegiance or take that of any other Country. In case of a return to the British dominions, under the circumstances which the first question comprehends, and as the doctrine of perpetual allegiance is there maintained, it is highly probable that our tribunals would adjudge the loss of Citizenship to be incurred. Enclosed you will receive the statement of the owners of the Vessels designated in the last list of arrivals at your port and referred to in the letter of the 10th. January. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosure not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:448, 521–22, 4:249, 420.



   
   For the case of Capt. Henry Fanning and the Young Eagle, see Murray to JM, 14 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:420 and n. 1).


